Citation Nr: 1543837	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Honolulu, Hawaii


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status post right ankle fracture.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right hip strain.

3. Entitlement to service connection for right hip strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to January 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In July 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ), via video-conference.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to an increased rating for the right ankle disability and service connection for right hip strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 2008 rating decision denied the claim of entitlement to service connection for right hip strain, new and material evidence was not received within one year of the denial, and the decision was not appealed.
 
 2. Evidence received since the October 2008 decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right hip strain.






CONCLUSIONS OF LAW

1. The October 2008 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. Evidence submitted to reopen the claim of entitlement to service connection for right hip strain is both new and material; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim to reopen previously denied claim for service connection for right hip strain.  Therefore, no discussion of VA's duty to notify or assist is necessary with regard to that claim.

An October 2008 rating decision denied the claim of entitlement to service connection for right hip strain.  The Veteran did not appeal this decision, and no new and material evidence was received within one year of the decision.  Therefore, the decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends that he has a right hip disability as a result of injury sustained in a motor vehicle accident (MVA) during military service.  The claim was originally denied on the basis that there was no current diagnosis of a right hip disability.  The evidence of record in October 2008 consisted of the Veteran's service treatment records and the report of an October 2008 VA examination.  Since that time, VA and private treatment notes have been received, as well as lay statements by the Veteran and his wife.  A VA examination was also performed in July 2013.  In her July 2011 statement, the Veteran's wife stated that the Veteran's right hip is arthritic, which was confirmed by VA physical therapy records and the July 2013 VA examiner.  This evidence is new in that it was not of record in October 2008, and it is material in that it addresses the unestablished fact of a current disability.  Thus, it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for a right hip disability has been received, and the claim, to this extent only, is granted.





ORDER

New and material evidence having been received, the claim for service connection for right hip strain is reopened, and to that extent, the appeal is granted.


REMAND

With regard to the right ankle disability, at the July 2015 hearing, the Veteran testified that his disability had gotten worse with the development of arthritis and increased pain and instability. Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Veteran should be scheduled for an additional VA examination to assess the current nature and severity of his service-connected right ankle disability.  

The July 2013 VA examiner opined that the Veteran's right hip disability is less likely than not incurred in or caused by the claimed in-service injury, event, or illness on the basis that the jeep accident in 1980 was followed by only one visit for removal of sutures without complications, sequelae, chronicity, or continuity and with no additional entries.  However, in September 2013 VA physical therapy treatment notes, the Veteran reported that his right hip had been hurting since the MVA in service.  Consequently, another VA opinion must be obtained that takes into account the Veteran's assertions of continuity of symptoms since service.  

Further, the Veteran receives VA treatment, but the only VA treatment notes in the claims file are dated from March 2013 to September 2013.  Therefore, all outstanding VA treatment notes for the Veteran dated from before March 2013 and after September 2013 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).
Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated before March 2013 and from September 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his right ankle disability. The claims file must be made available to the examiner in conjunction with the examination.  All tests and studies deemed necessary must be performed, including imaging studies to assess the presence of arthritis.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

A complete rationale for any opinion advanced must be provided.

3. Request another opinion from the July 2013 VA examiner or from an equally qualified examiner if he is unavailable.  The entire claims file should be made available for review in conjunction with the examination. Upon review of the record, the examiner must respond to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right hip disability began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided. The examiner must not only document the Veteran's assertions that he has had right hip pain since service, he or she must consider and discuss those complaints in the opinion.

4. Notify the Veteran that he must report for any examination and cooperate in the development of the claims.  Not reporting for a VA examination without a showing of good cause may result in the denial of one or more of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


